Citation Nr: 0611527	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
August 1954  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO in Columbia, South Carolina.  The jurisdiction of 
this case subsequently has since been transferred to the RO 
in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be etiologically related to 
acoustic trauma to which the veteran was exposed during his 
period of active service.  

2.  The currently demonstrated tinnitus is shown as likely as 
not to be etiologically related to acoustic trauma to which 
the veteran was exposed during his period of active service.  


CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Bord has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the threshold 
for any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; the threshold at three of 
these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such the veteran's lay 
contentions as to tinnitus represent competent evidence.  

The Board has reviewed the veteran's service medical records 
and observes that the whispered voice hearing tests from the 
veteran's February 1951 enlistment examination and his August 
1954 separation exam showed bilateral hearing of 15 out of 
15.  No pure tone audiological testing was performed, 
however, as is required to determine disability for impaired 
hearing.  38 C.F.R. § 3.385.  

Subsequent to service, an audiological test from November 
2002 showed pure tone thresholds at or above 40 decibels at 
the 2000, 3000 and 4000 Hertz levels in both ears, which 
signifies a bilateral hearing loss disability under 38 C.F.R. 
§ 3.385.  

A subsequent evaluation performed in December 2003 confirmed 
a bilateral hearing loss.

In December 2003, veteran underwent a VA audiological 
examination.  The examiner reviewed the claims file, assessed 
the claimed bilateral hearing loss and tinnitus, noted the 
veteran's military noise exposure from ship engine room 
noise, and confirmed veteran's bilateral hearing loss and 
tinnitus consistent with reported history of military noise 
exposure.  

The Board is aware that the veteran's disorder was not 
actually diagnosed by a medical professional during service 
or during the year immediately following service.  

The VA examiner, however, based the favorable medical opinion 
on a review of the veteran's claims file, and this examiner 
is certainly competent to make a medical determination that 
the veteran's disorder was first manifest prior to the time 
when it was first diagnosed.  See also 38 C.F.R. § 3.303(d).  

This is particularly true in a case such as this, where the 
examiner has had an opportunity to review the veteran's 
complete medical history, as contained in the claims file.  

Moreover, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1Vet. App. 171, 175 (1990).  

In this regard, the Board notes there is no competent medical 
evidence of record directly contradicting the VA's examiner 
opinion.  

Overall, the evidence is in relative equipoise in showing 
that the veteran's bilateral hearing loss and tinnitus as 
likely as not are due to excessive noise exposure during his 
period of active service.  By extending the benefit of the 
doubt to the veteran, these claims must be granted.  See 
38 C.F.R. § 3.303(d).  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


